Exhibit 10.1
FOURTH AMENDMENT AND RELEASE
          FOURTH AMENDMENT AND RELEASE, dated as of June 22, 2009 (this
“Amendment”), to the Amended and Restated Credit and Guarantee Agreement, dated
as of April 25, 2006 (as amended prior to the date hereof, the “Credit
Agreement”), among LEAR CORPORATION, a Delaware corporation (the “U.S.
Borrower”), certain Subsidiaries of LEAR CORPORATION, the several lenders from
time to time parties thereto (the “Lenders”), the several agents parties thereto
and JPMORGAN CHASE BANK, N.A., as general administrative agent (the “General
Administrative Agent”).
W I T N E S S E T H:
          WHEREAS, pursuant to the Amended and Restated Subsidiary Guarantee,
dated as of April 25, 2006 (the “Subsidiary Guarantee”), among certain
subsidiaries of the U.S. Borrower (collectively, the “Guarantors”) and the
General Administrative Agent, the Guarantors have guaranteed the payment and
performance of the Obligations;
          WHEREAS, the Majority Lenders have decided, upon the terms and subject
to the conditions set forth herein, to grant authority to the General
Administrative Agent to release certain Foreign Subsidiaries that are Guarantors
from their obligations under the Subsidiary Guarantee;
          NOW, THEREFORE, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. (a) Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
          (b) As used herein, the following terms shall have the following
meanings:
          “Existing Bonds”: the collective reference to the 2013 Bonds, the 2014
Bonds and the 2016 Bonds.
          “Officers’ Certificate”: as defined in the 2013/2016 Indenture or the
2014 Indenture, as applicable.
          “2013 Bonds”: the 81/2% Senior Notes due 2013 issued pursuant to the
2013/2016 Indenture.
          “2013/2016 Indenture”: the Indenture dated as of November 24, 2006
among the U.S. Borrower, as issuer, certain of its Subsidiaries, as guarantors,
and The Bank of New York Trust Company, N.A., as trustee, as amended and
supplemented.
          “2016 Bonds”: the 83/4% Senior Notes due 2016 issued pursuant to the
2013/2016 Indenture.
          SECTION 2. Release of Guarantees. The undersigned Lenders hereby agree
and hereby authorize the General Administrative Agent to release each of Lear
Automotive (EEDS) Spain S.L and Lear Corporation Mexico, S. de R.L. de C.V. (as
successor to Lear Corporation Mexico, S.A. de C.V.) (collectively, the “Foreign
Guarantors”) from its obligations under the Subsidiary Guarantee. The release of
the Foreign Guarantors under the Subsidiary Guarantee shall not be effective
unless and until the

 



--------------------------------------------------------------------------------



 



 2
General Administrative Agent delivers to the U.S. Borrower a formal written
release stating that such release is delivered pursuant to this Amendment..
          SECTION 3. Notice. The U.S. Borrower agrees to deliver promptly
following request by the Administrative Agent to the trustees for the Existing
Bonds Officers’ Certificates certifying that the Foreign Guarantors have ceased
to be Guarantors of the Credit Agreement under the Subsidiary Guarantee (or will
cease to be Guarantors concurrently with their ceasing to be guarantors of the
Existing Bonds).
          SECTION 4. Senior Credit Facility. The Borrower represents and
warrants that there are no Senior Credit Facilities (as defined in the 2014
Indenture and the 2013/2016 Indenture) other than the Credit Agreement.
          SECTION 5. Conditions to Effectiveness of Amendment. This Amendment
shall become effective on the date (the “Amendment Effective Date”) on which the
following conditions shall have been satisfied or waived:
          (a) the General Administrative Agent shall have received a counterpart
of this Amendment, executed and delivered by a duly authorized officer of the
U.S. Borrower, the other Borrowers and the Majority Lenders; and
          (b) the General Administrative Agent shall have received an executed
Acknowledgment and Consent, in the form set forth at the end of this Amendment,
from each Loan Party signatory thereto.
          SECTION 6. Effect on the Loan Documents. (a) Except as specifically
amended or waived herein, all Loan Documents shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed. Each Borrower
hereby agrees, with respect to each Loan Document to which it is a party, that:
(i) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to this Amendment and (ii) all of the Liens and security interests
created and arising under such Loan Document shall remain in full force and
effect on a continuous basis, and the perfected status and priority of each such
Lien and security interest continues in full force and effect on a continuous
basis, unimpaired, uninterrupted and undischarged, after giving effect to this
Amendment, as collateral security for its obligations, liabilities and
indebtedness under the Credit Agreement.
          (b) Except as specifically provided herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the General Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
          (c) Each Borrower and the other parties hereto acknowledge and agree
that this Amendment shall constitute a Loan Document.
          SECTION 7. Expenses. The U.S. Borrower agrees to pay or reimburse the
General Administrative Agent for all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Amendment and any other documents
prepared in connection herewith, including, without limitation, the reasonable
fees and disbursements of counsel to the General Administrative Agent.
          SECTION 8. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS

 



--------------------------------------------------------------------------------



 



 3
OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN
SUBSECTION 17.13 OF THE CREDIT AGREEMENT AS IF SUCH SUBSECTION WERE SET FORTH IN
FULL HEREIN.
          SECTION 9. Execution in Counterparts. This Amendment may be executed
by one or more of the parties to this Amendment on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

            LEAR CORPORATION
      By:   /s/ Shari L. Burgess         Name:   Shari L. Burgess       
Title:   VP & Treasurer        LEAR CANADA
      By:   /s/ Richard Van Henkelom         Name:   Richard Van Henkelom       
Title:   Corporate Representative        LEAR CORPORATION SWEDEN AB
      By:   /s/ Martin Henningsen         Name:   Martin Henningsen       
Title:   Director              By:   /s/ Robert Hooper         Name:   Robert
Hooper        Title:   Director        LEAR FINANCIAL SERVICES
(NETHERLANDS) B.V.
      By:   /s/ Martin Henningsen         Name:   Martin Henningsen       
Title:   Director        LEAR CORPORATION (UK) LIMITED
      By:   /s/ Martin Henningsen         Name:   Martin Henningsen       
Title:   Director        LEAR CORPORATION MEXICO, S. DE R.L. DE C.V.
      By:   /s/ James M. Brackenbury         Name:   James M. Brackenbury       
Title:   President        JPMORGAN CHASE BANK, N.A., as General
Administrative Agent and as a Lender
      By:   /s/ Ann Kurinskas         Name:   Ann Kurinskas        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



                  Signature page to Fourth Amendment and Release dated as of
June 22, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
                BNP Paribas                   (Name of Lender)    
 
           
 
  By:   /s/ Andy Strait
 
Name: Andy Strait    
 
      Title: Managing Director    
 
           
 
  By:   /s/ Michael Pearce    
 
      Name: Michael Pearce    
 
      Title: Director    
 
                  Platinum Grove Contingent Capital Master Fund Ltd.            
      (Name of Lender)    
 
           
 
  By:   /s/ Chi-Fu Huang
 
Name: Chi-Fu Huang    
 
      Title:    
 
                Carlyle High Yield Partners VIII, Ltd.                   (Name
of Lender)    
 
           
 
  By:   /s/ Linda Pace
 
Name: Linda Pace    
 
      Title: Managing Director    
 
                Carlyle High Yield Partners IX, Ltd.                   (Name of
Lender)    
 
           
 
  By:   /s/ Linda Pace
 
Name: Linda Pace    
 
      Title: Managing Director    
 
                Carlyle High Yield Partners 2008-1, Ltd.                   (Name
of Lender)    
 
           
 
  By:   /s/ Linda Pace
 
Name: Linda Pace    
 
      Title: Managing Director    
 
                Carlyle Credit Partners Financing I, Ltd.                  
(Name of Lender)    
 
           
 
  By:   /s/ Linda Pace
 
Name: Linda Pace    
 
      Title: Managing Director    

 



--------------------------------------------------------------------------------



 



                  Signature page to Fourth Amendment and Release dated as of
June 22, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
                Carlyle High Yield Partners X, Ltd.                   (Name of
Lender)    
 
           
 
  By:   /s/ Linda Pace
 
Name: Linda Pace    
 
      Title: Managing Director    
 
                Carlyle High Yield Partners VII, Ltd.                   (Name of
Lender)    
 
           
 
  By:   /s/ Linda Pace
 
Name: Linda Pace    
 
      Title: Managing Director    
 
                Carlyle High Yield Partners VI, Ltd.                   (Name of
Lender)    
 
           
 
  By:   /s/ Linda Pace
 
Name: Linda Pace    
 
      Title: Managing Director    
 
                Carlyle High Yield Partners IV, Ltd.                   (Name of
Lender)    
 
           
 
  By:   /s/ Linda Pace
 
Name: Linda Pace    
 
      Title: Managing Director    
 
                Lord Abbett Investment Trust-         Lord Abbett Floating Rate
Fund                   (Name of Lender)    
 
           
 
  By:   /s/ Elizatbeth Maclean
 
Name: Elizatbeth Maclean    
 
      Title: Portfolio Manager    

 



--------------------------------------------------------------------------------



 



                  Signature page to Fourth Amendment and Release dated as of
June 22, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
                Golden Knight II CLO, Ltd.                   (Name of Lender)  
 
 
           
 
  By:   /s/ Elizatbeth Maclean
 
Name: Elizatbeth Maclean    
 
      Title: Portfolio Manager    
 
                LORD ABBETT & CO. LLC             AS COLLATERAL MANAGER    
 
                Black Diamond International Funding, Ltd.         By: BDCM Fund
Adviser, L.L.C.         As Its Collateral Manager         (Name of Lender)    
 
           
 
  By:   /s/ Stephen H. Deckoff
 
Name: Stephen H. Deckoff    
 
      Title: Managing Principal    
 
                BLACK DIAMOND CLO 2006-1 (CAYMAN), Ltd.         By: Black
Diamond CLO 2006-1 Adviser, L.L.C.         As Its Collateral Manager        
(Name of Lender)    
 
           
 
  By:   /s/ Stephen H. Deckoff
 
Name: Stephen H. Deckoff    
 
      Title: Managing Principal    
 
                GULF STREAM COMPASS CLO 2005-II, LTD         By: Gulf Stream
Asset Management LLC         As Collateral Manager    
 
                GULF STREAM-SEXTANT CLO 2006-I, LTD         By: Gulf Stream
Asset Management LLC         As Collateral Manager    
 
           
 
  By:   /s/ Barry K. Love    
 
  Name: Barry K. Love    
 
  Title: Chief Credit Officer    
 
                Deutsche Bank AG London Branch         (Name of Lender)    
 
           
 
  By:   /s/ Edward Schaffer
 
Name: Edward Schaffer    
 
      Title: Vice President    
 
           
 
  By:   /s/ Deirdre D. Cesario
 
           Deirdre D. Cesario    
 
           Assistant Vice President    

 



--------------------------------------------------------------------------------



 



                  Signature page to Fourth Amendment and Release dated as of
June 22, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
                MERRILL LYNCH BANK USA         (Name of Lender)    
 
           
 
  By:   /s/ David Millett
 
   
 
  Name: David Millett  
 
  Title: Vice President  
 
                The Bank of Nova Scotia                   (Name of Lender)    
 
           
 
  By:   /s/ J. F. Todd
 
Name: J. F. Todd    
 
      Title: Managing Director    
 
                Bank of America, N.A.                   (Name of Lender)    
 
           
 
  By:   /s/ Chas McDonell
 
Name: Chas McDonell    
 
      Title: SVP    
 
           
 
                          Bayerische Hypo-Und Vereinsbank, AG         New York
Branch    
 
           
 
  By:   /s/ Michael Novellino
 
Michael Novellino    
 
      Director    
 
           
 
  By:   /s/ LoriAnn Curnyn
 
LoriAnn Curnyn    
 
      Managing Director    
 
                ICAHN PARTNERS LP                   (Name of Lender)    
 
           
 
  By:   /s/ Keith Cozza
 
Name: Keith Cozza    
 
      Title: CCO    

 



--------------------------------------------------------------------------------



 



            Signature page to Fourth Amendment and Release dated
as of June 22, 2009 to the Lear Corporation Amended
and Restated Credit and Guarantee Agreement, dated as
of April 25,2006

Icahn Partners Master Fund L.P.
(Name of Lender)
      By:   /s/ Keith Cozza        Name:   Keith Cozza        Title:   CCO   

            Icahn Partners Master Fund II L.P.
(Name of Lender)
      By:   /s/ Keith Cozza        Name:   Keith Cozza        Title:   CCO     

            Icahn Partners Master Fund III L.P.
(Name of Lender)
      By:   /s/ Keith Cozza        Name:   Keith Cozza        Title:   CCO   

            Icahn Fund Sub 1 Ltd.
(Name of Lender)
      By:   /s/ Keith Cozza        Name:   Keith Cozza        Title:   CCO   

            Icahn Fund Sub 2 Ltd.
(Name of Lender)
      By:   /s/ Keith Cozza        Name:   Keith Cozza        Title:   CCO   

 



--------------------------------------------------------------------------------



 



            Signature page to Fourth Amendment and Release dated
as of June 22, 2009 to the Lear Corporation Amended
and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006

Icahn Fund Sub 3 Ltd.
(Name of Lender)
      By:   /s/ Keith Cozza        Name:   Keith Cozza        Title:   CCO     
  Icahn Fund Sub 4 Ltd.
(Name of Lender)
      By:   /s/ Keith Cozza        Name:   Keith Cozza        Title:   CCO     
  NAVIGATOR CDO 2003, LTD., as a Lender  
 
          By: GE Asset Management Inc., as Collateral Manager  
 
       
 
  By: /s/ John Campos
 
      Name: John Campos       Title: Authorized Signatory       NAVIGATOR CDO
2004, LTD., as a Lender  
 
          By: GE Asset Management Inc., as Collateral Manager  
 
       
 
  By: /s/ John Campos
 
      Name: John Campos       Title: Authorized Signatory       NAVIGATOR CDO
2005, LTD,, as a Lender  
 
          By: GE Asset Management Inc., as Collateral Manager  
 
       
 
  By: /s/ John Campos
 
      Name: John Campos       Title: Authorized Signatory       GENERAL ELECTRIC
PENSION TRUST, as a Lender  
 
          By: GE Asset Management Inc., as Collateral Manager  
 
       
 
  By: /s/ John Campos
 
      Name: John Campos       Title: Authorized Signatory       JP Morgan Chase
Bank, N.A.
Secondary Loan & Distressed Credit Trading
(Name of Lender)
      By:   /s/ Jason Leddy        Name:   Jason Leddy        Title:  
Authorized Signatory        UBS Loan Finance LLC
(Name of Lender)
      By:   /s/ Marie A. Haddad         Name:   Marie A. Haddad        Title:  
Associate Director Banking Products Services, US        By:   /s/ Irja R. Otsa 
      Name:
Title:  Irja R. Otsa
Associate Director Banking Products Services, US   

 



--------------------------------------------------------------------------------



 



            Signature page to Fourth Amendment and Release dated
as of June 22, 2009 to the Lear Corporation Amended
and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006       CONTINENTAL CASUALTY COMPANY
(Name of Lender)       By:   /s/ Marilou R. McGirr        Name:   Marilou R.
McGirr        Title:   Vice President and Assistant Treasurer     

              Approved by     Law Dept.
 
  By:   MPL
 
            Date: 6-24-09

            Baltic Funding LLC

(Name of Lender)
      By:   /s/ Tara E. Kenny        Name:   Tara E. Kenny        Title:  
Assistant Vice President   

            Ballantyne Funding LLC

(Name of Lender)
      By:   /s/ Tara E. Kenny        Name:   Tara E. Kenny        Title:  
Assistant Vice President     

            (Name of Lender)
      By:           Name:           Title:      

                      OAK HILL CREDIT PARTNERS II,
LIMITED, as a Lender       OAK HILL CREDIT PARTNERS III,
LIMITED, as a Lender     By: Oak Hill CLO Management II, LLC
As Investment Manager       By: Oak Hill CLO Management III, LLC
As Investment Manager    
 
                   
By:
  /s/ Scott D. Krase
 
      By:   /s/ Scott D. Krase
 
    Name: Scott D. Krase       Name: Scott D. Krase     Title: Authorized Person
      Title: Authorized Person    
 
                    OAK HILL CREDIT PARTNERS IV,
LIMITED, as a Lender       OAK HILL CREDIT PARTNERS V,
LIMITED, as a Lender    
 
                    By: Oak Hill CLO Management IV, LLC
As Investment Manager       By: Oak Hill Advisors, L.P.
As Portfolio Manager    
 
                   
By:
  /s/ Scott D. Krase
 
      By:   /s/ Scott D. Krase
 
    Name: Scott D. Krase       Name: Scott D. Krase     Title: Authorized Person
      Title: Authorized Person    
 
                    OAK HILL CREDIT OPPORTUNITIES
FINANCING, LTD., as a Lender       OHA PARK AVENUE CLO I, LTD., as a Lender    
 
                                By: Oak Hill Advisors, L.P.
As Investment Manager    
By:
  /s/ Scott D. Krase
 
                Name: Scott D. Krase                 Title: Authorized Person  
    By:   /s/ Scott D. Krase
 
   
 
          Name: Scott D. Krase               Title: Authorized Person          
         

                      Stichting Bedrijfstakpensioenfonds
Voor de Metalektro, as a Lender       GMAM GROUP PENSION TRUST I, as a Lender  
 
 
                    By: Oak Hill Advisors, L.P.
As Investment Manager       By: STATE STREET BANK AND
TRUST COMPANY, solely as Trustee    
 
                   
By:
  /s/ Scott D. Krase
 
      By:   /s/ Timothy Norten
 
    Name: Scott D. Krase       Name: Timothy Norten     Title: Authorized Person
      Title: Officer    

 



--------------------------------------------------------------------------------



 



Signature page to Fourth Amendment and Release dated as of June 22, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006
COMERICA BANK
(Name of Lender)

                  By:   /s/ Dan Roman         Name:   Dan Roman        Title:  
Senior Vice President   

CFIP Master Fund, Ltd.
By: Chicago Fundamental Investment Partners, LLC,
its Investment Manager
(Name of Lender)

                  By:   /s/ Steven J. Novatney         Name:   Steven J.
Novatney        Title:   General Counsel & CCO   

CHGO Loan Funding Ltd.
By: Chicago Fundamental Investment Partners, LLC,
as Collateral Manager
(Name of Lender)

                  By:   /s/ Steven J. Novatney         Name:   Steven J.
Novatney        Title:   General Counsel & CCO     

NORTHWOODS CAPITAL IV, LIMITED
BY: ANGELO, GORDON & CO., L.P.,
AS COLLATERAL MANAGER

NORTHWOODS CAPITAL V, LIMITED
BY: ANGELO, GORDON & CO., L.P.
AS COLLATERAL MANAGER
NORTHWOODS CAPITAL VI, LIMITED
BY: ANGELO, GORDON & CO., L.P.
AS COLLATERAL MANAGER
NORTHWOODS CAPITAL VII, LIMITED
BY: ANGELO, GORDON & CO., L.P.
AS COLLATERAL MANAGER
NORTHWOODS CAPITAL VIII, LIMITED
BY: ANGELO, GORDON & CO., L.P.,
AS COLLATERAL MANAGER
JRG Reinsurance Company, Ltd.
By: Angelo, Gordon & Co., L.P.
As Investment Manager
(Name of Lender)

            By:   /s/ Bradley Pattelli         Name:   Bradley Pattelli       
Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD.
By:     ARES ENHANCED LOAN MANAGEMENT IR, L.P.,
as Portfolio Manager
By:     Ares Enhanced Loan IR GP, LLC, as its General Partner
By:     Ares Management LLC, as its Manager

            By:   /s/ David A. Sachs         Name:   David A. Sachs       
Title:   Authorized Signatory   

ARES ENHANCED LOAN INVESTMENT STRATEGY IR-B LTD.
By:     ARES ENHANCED LOAN MANAGEMENT IR-B, L.P.,
as Portfolio Manager
By:     Ares Enhanced Loan IR-B GP, LLC, as its General Partner
By:     Ares Management LLC, as its Manager

                  By:   /s/ David A. Sachs         Name:   David A. Sachs       
Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

ARES XI CLO Ltd.
By: ARES CLO MANAGEMENT XI, L.P.
By: ARES CLO GP XI, LLC, ITS GENERAL PARTNER
By: ARES MANAGEMENT LLC, ITS MANAGER

            By:   /s/ David A. Sachs         Name:   David A. Sachs       
Title:   Authorized Signatory   

Ares X CLO Ltd.
By:     Ares CLO Management X, L.P.,
Investment Manager
By:     Ares CLO GP X, LLC,
Its General Partner

            By:   /s/ David A. Sachs         Name:   David A. Sachs       
Title:   Authorized Signatory   

Ares VR CLO Ltd.
By:     Ares CLO Management VR, L.P.,
Investment Manager
By:     Ares CLO GP VR, LLC,
Its General Partner

            By:   /s/ David A. Sachs         Name:   David A. Sachs       
Title:   Authorized Signatory   

Ares VIR CLO Ltd.
By:     Ares CLO Management VIR, L.P.,
Investment Manager
By:     Ares CLO GP VIR, LLC,
Its General Partner

            By:   /s/ David A. Sachs         Name:   David A. Sachs       
Title:   Authorized Signatory   

Ares VII CLO Ltd.
By:     Ares CLO Management VII, L.P.,
Investment Manager
By:     Ares CLO GP VII, LLC,
Its General Partner

            By:   /s/ David A. Sachs         Name:   David A. Sachs       
Title:   Authorized Signatory   

Ares VIII CLO Ltd.
By:     Ares CLO Management VIII, L.P.,
Investment Manager
By:     Ares CLO GP VIII, LLC,
Its General Partner

            By:   /s/ David A. Sachs         Name:   David A. Sachs       
Title:   Authorized Signatory   

Ares IX CLO Ltd.
By:     Ares CLO Management IX, L.P.,
Investment Manager
By:     Ares CLO GP IX, LLC,
Its General Partner
By:     Ares Management LLC,
Its Managing Member

            By:   /s/ David A. Sachs         Name:   David A. Sachs       
Title:   Authorized Signatory   

Global Loan Opportunity Fund B.V.
By: Ares Management Limited, its Portfolio Manager

            By:   /s/ David A. Sachs         Name:   David A. Sachs       
Title:   Authorized Signatory     

 



--------------------------------------------------------------------------------



 



Signature page to Fourth Amendment and Release dated as of June 22, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006
Styx Partners, L.P.
(Name of Lender)
By: Styx Associates LLC,
       its General Partner

                  By:   /s/ Kevin Genda         Name:   Kevin Genda       
Title:   Senior Managing Director     

Hillmark Funding Ltd.
by: Hillmark Capital
Management, L.P. as Collateral Manager: as a Lender
(Name of Lender)

                  By:   /s/ Hillel Weinberger         Name:   Hillel Weinberger 
      Title:   Chairman     

 



--------------------------------------------------------------------------------



 



Signature page to Fourth Amendment and Release dated as of June 22, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006
Waveland — INGOTS, LTD.
By:       Pacific Investment Management Company LLC,
as its Investment Advisor

            By:   /s/ Arthur Y. D. Ong        Arthur Y. D. Ong        Executive
Vice President   

Loan Funding III (Delaware) LLC
By:       Pacific Investment Management Company LLC,
as its Investment Advisor

            By:   /s/ Arthur Y. D. Ong         Arthur Y. D. Ong        Executive
Vice President   

Southport CLO, Limited
By:       Pacific Investment Management Company LLC,
as its Investment Advisor

            By:   /s/ Arthur Y. D. Ong         Arthur Y. D. Ong        Executive
Vice President   

Fairway Loan Funding Company
By:       Pacific Investment Management Company LLC,
as its Investment Advisor

            By:   /s/ Arthur Y. D. Ong         Arthur Y. D. Ong        Executive
Vice President   

Mayport CLO Ltd.
By:       Pacific Investment Management Company LLC,
as its Investment Advisor

            By:   /s/ Arthur Y. D. Ong         Arthur Y. D. Ong        Executive
Vice President   

Oregon Public Employees Retirement Fund
(Name of Lender)

            By:   /s/ Sarah E. Brucks         Name:   Sarah E. Brucks       
Title:   Authorized Signatory     

 



--------------------------------------------------------------------------------



 



                  Signature page to Fourth Amendment and Release dated as of
June 22, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006
 
                KKR Financial CLO 2007-1, Ltd.     (Name of Lender)
 
           
 
  By:   /s/ Sarah E. Brucks
 
   
 
      Name: Sarah E. Brucks    
 
      Title: Authorized Signatory    

                  KKR Financial CLO 2009-1, Ltd.     (Name of Lender)
 
           
 
  By:   /s/ Sarah E. Brucks
 
   
 
      Name: Sarah E. Brucks    
 
      Title: Authorized Signatory    

                  KKR Financial CLO 2007-A, Ltd.     (Name of Lender)
 
           
 
  By:   /s/ Sarah E. Brucks
 
   
 
      Name: Sarah E. Brucks    
 
      Title: Authorized Signatory    

                  KKR Financial CLO 2005-1, Ltd.     (Name of Lender)
 
           
 
  By:   /s/ Sarah E. Brucks
 
   
 
      Name: Sarah E. Brucks    
 
      Title: Authorized Signatory    

                  KKR Financial CLO 2006-1, Ltd.     (Name of Lender)
 
           
 
  By:   /s/ Sarah E. Brucks
 
   
 
      Name: Sarah E. Brucks    
 
      Title: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  Signature page to Fourth Amendment and Release dated as of
June 22, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006
 
                KKR Financial CLO 2005-2, Ltd.     (Name of Lender)
 
           
 
  By:   /s/ Sarah E. Brucks
 
   
 
      Name: Sarah E. Brucks    
 
      Title: Authorized Signatory    

                      Sankaty Advisors, LLC as Collateral Manager for AVERY
POINT CLO, LTD., as Term Lender     (Name of Lender)    
 
                    By:   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

                      Sankaty Advisors, LLC as Collateral Manager for Castle
Hill I - INGOTS, Ltd., as Term Lender     (Name of Lender)    
 
                    By:   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

                      Sankaty Advisors, LLC as Collateral Manager for Loan
Funding XI LLC, As Term Lender     (Name of Lender)    
 
                    By:   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

                      Chatham Light II CLO, Ltd
By: Sankaty Advisors, LLC
as Collateral Manager     (Name of Lender)    
 
                    By:   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

                      Katonah III, Ltd. by Sankaty Advisors LLC as Sub-Advisors
    (Name of Lender)           By:   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

 



--------------------------------------------------------------------------------



 



                      Signature page to Fourth Amendment and Release dated as of
June 22, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006
 
                    Katonah IV, Ltd. by Sankaty Advisors, LLC as Sub-Advisors  
  (Name of Lender)    
 
                    By:   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

                      Sankaty Advisors, LLC as Collateral Manager for Race Point
CLO, Limited, as Term Lender     (Name of Lender)    
 
                    By:   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

                      Sankaty Advisors, LLC as Collateral Manager for Race Point
II CLO, Limited, as Term Lender     (Name of Lender)    
 
                    By:   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

                      Sankaty Advisors, LLC as Collateral Manager for Race Point
III CLO, Limited, as Term Lender     (Name of Lender)    
 
                    By:   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

 



--------------------------------------------------------------------------------



 



                  Signature page to Fourth Amendment and Release dated as of
June 22, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006
 
                Race Point IV CLO, Ltd     By: Sankaty Advisors, LLC
as Collateral Manager     (Name of Lender)
 
                By:   /s/ Alan K. Halfenger                       Name: Alan K.
Halfenger         Title: Chief Compliance Officer
          Assistant Secretary
 
                Sankaty High Yield Partners II, L.P.     (Name of Lender)
 
                By:   /s/ Alan K. Halfenger                       Name: Alan K.
Halfenger         Title: Chief Compliance Officer
          Assistant Secretary
 
                Sankaty High Yield Partners III, L.P.     (Name of Lender)
 
                By:   /s/ Alan K. Halfenger                       Name: Alan K.
Halfenger         Title: Chief Compliance Officer
          Assistant Secretary
 
                SSS Funding II     By: Sankaty Advisors, LLC
as collateral Manager     (Name of Lender)
 
                By:   /s/ Alan K. Halfenger                       Name: Alan K.
Halfenger         Title: Chief Compliance Officer
          Assistant Secretary
 
                KINGSLAND II, LTD.     By: Kingsland Capital Management, LLC
as Manager
 
                By:   /s/ Vincent Siino                       Name: Vincent
Siino         Title: Authorized Officer
 
                KINGSLAND III, LTD.     By: Kingsland Capital Management, LLC
as Manager
 
                By:   /s/ Vincent Siino                       Name: Vincent
Siino         Title: Authorized Officer

 



--------------------------------------------------------------------------------



 



                  Signature page to Fourth Amendment and Release dated as of
June 22, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006                   KINGSLAND IV, LTD.    
By: Kingsland Capital Management, LLC
as Manager                   By:   /s/ Vincent Siino                       Name:
Vincent Siino         Title: Authorized Officer                   KINGSLAND V,
LTD.     By: Kingsland Capital Management, LLC
as Manager                   By:   /s/ Vincent Siino                       Name:
Vincent Siino         Title: Authorized Officer                   CITIBANK, N.A.
    (Name of Lender)                   By:   /s/ Wayne Beckmann                
      Name: Wayne Beckmann         Title: MANAGING DIRECTOR — CITIBANK, N.A.
          GLOBAL AUTOS & IND DEPT
          388 GREENWICH ST / 34th FL
          Ph: 212-816-5566                   THE ROYAL BANK OF SCOTLAND PLC    
(Name of Lender)                   By:   /s/ Jack Lonker                      
Name: Jack Lonker         Title: Senior Vice President                   GOLDMAN
SACHS LENDING PARTNERS, LLC     (Name of Lender)                   By:   /s/
Andrew Caditz                       Name: Andrew Caditz         Title:
Authorized Signatory                   VICTORIA FALLS CLO, LTD.     (Name of
Lender)                   By:   /s/ Bradley K. Bryan                       Name:
Bradley K. Bryan         Title: SVP

 



--------------------------------------------------------------------------------



 



                  Signature page to Fourth Amendment and Release dated
as of June 22, 2009 to the Lear Corporation Amended
and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006    
 
                SUMMIT LAKE CLO, LTD.
(Name of Lender)    
 
           
 
  By:   /s/ Bradley K. Bryan
 
Name: Bradley K. Bryan    
 
      Title: SVP    
 
                CLEAR LAKE CLO, LTD.
(Name of Lender)    
 
           
 
  By:   /s/ Bradley K. Bryan
 
Name: Bradley K. Bryan    
 
      Title: SVP    
 
                DIAMOND LAKE CLO, LTD.
(Name of Lender)    
 
           
 
  By:   /s/ Bradley K. Bryan
 
Name: Bradley K. Bryan    
 
      Title: SVP    
 
                ST. JAMES RIVER CLO, LTD.
(Name of Lender)    
 
           
 
  By:   /s/ Bradley K. Bryan
 
Name: Bradley K. Bryan    
 
      Title: SVP    
 
                Taconic Capital Partners 1.5 L.P.
By: Taconic Capital Advisors, LP, as Investment
Advisor    
 
           
 
  By:   /s/ Jon Jachman
 
        Name: Jon Jachman         Title: Principal    
 
                Taconic Opportunity Fund L.P.
By: Taconic Capital Advisors, LP, as Investment
Advisor    
 
           
 
  By:   /s/ Jon Jachman
 
        Name: Jon Jachman         Title: Principal    

 



--------------------------------------------------------------------------------



 



                  Signature page to Fourth Amendment and Release dated
as of June 22, 2009 to the Lear Corporation Amended
and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006    
 
           
 
      Zodiac Fund — Morgan Stanley US    
 
      Senior Loan Fund    
 
  Name   By: Morgan Stanley Investment Management Inc. as    
 
      Investment Manager    
 
           
 
  By:   /s/ William A. Housey JR.    
 
           
 
      Name: William A. Housey JR.    
 
      Title: Executive Director    
 
                LANDMARK II CDO Limited    
 
                By: Aladdin Capital Management, as a Lender              
 
           
 
  By:   /s/ James Bragg    
 
           
 
      Name: James Bragg    
 
      Title: Designated Signatory    
 
                LANDMARK VII CDO Limited    
 
                By: Aladdin Capital Management, as a Lender              
 
           
 
  By:   /s/ James Bragg    
 
           
 
      Name: James Bragg    
 
      Title: Designated Signatory    
 
                LANDMARK VIII CLO Limited    
 
                By: Aladdin Capital Management, as a Lender              
 
           
 
  By:   /s/ James Bragg    
 
           
 
      Name: James Bragg    
 
      Title: Designated Signatory    
 
                GREYROCK CDO Limited    
 
                By: Aladdin Capital Management, as a Lender              
 
           
 
  By:   /s/ James Bragg    
 
           
 
      Name: James Bragg    
 
      Title: Designated Signatory    

 



--------------------------------------------------------------------------------



 



Signature page to Fourth Amendment and Release dated as of June 22, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006
State Board of Administration of Florida

By:   Hartford Investment Management Company,
its Investment Manager

                  By:   /s/ Carlos Fegel         Name:   Carlos Fegel      
Title:   SVP     

 
Hartford Institutional Trust, on behalf of its Floating Rate Bank Loan Series

By:   Hartford Investment Management Company,
its Investment Manager

                  By:   /s/ Carlos Fegel         Name:   Carlos Fegel      
Title:   SVP     

The Hartford Mutual Funds, Inc., on behalf of The Hartford Floating Rate Fund

By:   Hartford Investment Management Company, its Sub-advisor

                  By:   /s/ Carlos Fegel         Name:   Carlos Fegel      
Title:   SVP     

 
Hartford Series Fund, Inc., on behalf of Hartford High Yield HLS Fund

By:   Hartford Investment Management Company, its Sub-advisor

                  By:   /s/ Carlos Fegel         Name:   Carlos Fegel      
Title:   SVP     

The Hartford Mutual Funds, Inc., on behalf of The Hartford Strategic Income Fund

By:   Hartford Investment Management Company its Investment Manager

                  By:   /s/ Carlos Fegel         Name:   Carlos Fegel      
Title:   SVP     

The Investment and Administrative Committee of The Walt Disney Company Sponsored
Qualified Benefit Plans and Key Employees Deferred Compensation and Retirement
Plan

By:   Hartford Investment Management Company its Investment Manager

                  By:   /s/ Carlos Fegel         Name:   Carlos Fegel      
Title:   SVP     





--------------------------------------------------------------------------------



 



Signature page to Fourth Amendment and Release dated as of June 22, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006
 
The Hartford Mutual Funds, Inc., on behalf of The Hartford High Yield Fund

By: Hartford Investment Management Company, its Sub-advisor

                  By:   /s/ Carlos Fegel        Name:   Carlos Fegel      
Title:   SVP     

Hartford Life and Accident Insurance Company

By:   Hartford Investment Management Company its Agent and Attorney-in-Fact

                  By:   /s/ Carlos Fegel        Name:   Carlos Fegel      
Title:   SVP     

 
The Hartford Mutual Funds, Inc., on behalf of
The Hartford Income Fund
By Hartford Investment Management Company,
its Subadvisor

                  By:   /s/ Carlos Fegel        Name:   Carlos Fegel      
Title:   SVP     

 
The Hartford Mutual Funds, Inc., on behalf of
The Hartford Total Return Bond Fund
By Hartford Investment Management Company,
its Subadvisor

                  By:   /s/ Carlos Fegel         Name:   Carlos Fegel      
Title:   SVP     

Hartford Series Fund, Inc., on behalf of
Hartford Total Return Bond HLS Fund
By Hartford Investment Management Company,
its Subadvisor

                  By:   /s/ Carlos Fegel        Name:   Carlos Fegel      
Title:   SVP     

Fraser Sullivan CLO II Ltd
(Name of Lender)

By:   Fraser Sullivan Investment Management, LLC
as Collateral Manager

                  By:   /s/ John W. Fraser        Name:   John W. Fraser       
Title:   Managing Partner     

Fraser Sullivan CLO I Ltd
(Name of Lender)

By:   Fraser Sullivan Investment Management LLC,
as Collateral Manager

                  By:   /s/ John W. Fraser        Name:   John W. Fraser       
Title:   Managing Partner   





--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT AND CONSENT
     Each of the parties hereto hereby acknowledges and consents to the Fourth
Amendment and Release, dated as of June 22, 2009 (the “Amendment”; capitalized
terms used herein, but not defined, shall have the meanings set forth in the
Amendment), to the Credit Agreement, dated as of April 25, 2006 (the “Existing
Credit Agreement”), among LEAR CORPORATION, a Delaware corporation, certain
Subsidiaries of LEAR CORPORATION, the several lenders from time to time parties
thereto, the several agents parties thereto and JPMORGAN CHASE BANK, N.A., as
general administrative agent, and agrees with respect to each Loan Document to
which it is a party:
     (a) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to the Amendment and the release of guarantees described therein
and its guarantee, if any, of the obligations, liabilities and indebtedness of
the Loan Parties under the Existing Credit Agreement shall extend to and cover
all Extensions of Credit and interest thereon and fees and expenses and other
obligations in respect thereof and in respect of commitments related thereto;
and
     (b) all of the Liens and security interests created and arising under such
Loan Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continue
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the Amendment, as collateral security for
its obligations, liabilities and indebtedness under the Credit Agreement and
under its guarantees, if any, in the Loan Documents.
[Remainder of page intentionally left blank.]

            LEAR CORPORATION
      By:   /s/ Shari L. Burgess         Name:   Shari L. Burgess       
Title:   VP & Treasurer        LEAR OPERATIONS CORPORATION
      By:   /s/ Shari L. Burgess         Name:   Shari L. Burgess       
Title:   VP & Treasurer        LEAR SEATING HOLDINGS CORP. #50
      By:   /s/ Shari L. Burgess         Name:   Shari L. Burgess       
Title:   VP & Treasurer        LEAR CORPORATION EEDS AND INTERIORS
      By:   /s/ Shari L. Burgess         Name:   Shari L. Burgess       
Title:   VP & Treasurer        LEAR CORPORATION (GERMANY) LTD.
      By:   /s/ Shari L. Burgess         Name:   Shari L. Burgess       
Title:   VP & Treasurer        LEAR AUTOMOTIVE DEARBORN, INC.
      By:   /s/ Shari L. Burgess         Name:   Shari L. Burgess       
Title:   VP & Treasurer     

 